Case 1:16-cv-07176-ILG-PK Document 55-2 Filed 12/07/18 Page 1 of 3 PageID #: 940




                            EXHIBIT 1
Case 1:16-cv-07176-ILG-PK Document 55-2 Filed 12/07/18 Page 2 of 3 PageID #: 941




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 GERARD CAMPBELL, individually on behalf of
 himself and all others similarly situated,                Case No. 1:16-cv-07176-ILG-PK

                Plaintiffs,                                PROOF OF SERVICE


        v.

 DRINK Daily Greens, LLC, a Delaware limited
 liability company,

                Defendant.


    I, Katie Kushnir, not a party to the within actions, hereby declare that on March 30, 2017, I
 served the following documents:
    1. MOTION TO SANCTION PLAINTIFF AND HIS LAWYERS PURSUANT TO
       FRCP RULE 11
    2. DECLARATION OF J. NOAH HAGEY, ESQ. IN SUPPORT OF MOTION TO
       SANCTION PLAINTIFF AND HIS LAWYERS PURSUANT TO FRCP RULE
       11
    3. DECLARATION OF SHAUNA MARTIN IN SUPPORT OF MOTION TO
       SANCTION PLAINTIFF AND HIS LAWYERS PURSUANT TO FRCP RULE 11

 on the parties listed below by depositing true copies thereof enclosed in sealed envelopes with
 postage thereon fully prepaid, in the United States Mail, at San Francisco, California, addressed
 as follows:

  Joshua Levin-Epstein, Esq.                            Spencer Sheehan, Esq.
  Levin Epstein & Associates, P.C.                      891 Northern Blvd, Suite 201
  1 Penn Plaza, Suite 2527                              Great Neck, NY 11021
  New York, NY 10119                                    Email: Spencer@spencersheehan.com
  Email: Joshua@levinepstein.com


        I declare under penalty of perjury under the laws of the United States that the above is

 true and correct. Executed at San Francisco, California, this 30th day of March, 2017.



                                                 1
Case 1:16-cv-07176-ILG-PK Document 55-2 Filed 12/07/18 Page 3 of 3 PageID #: 942

                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                       
                                                                     -I




              Katie Kushnir




                                       2
